El Juez Asociado Senob Hutchison,
emitió la opinión del tribunal.
 El primer señalamiento es que la corte de distrito cometió error al declarar sin lugar la moción solicitando el arcMvo y sobreseimiento de la causa porque el acusado no había sido juzgado dentro de 120 días a partir de la fecha en que se radicó la acusación, tal cual exige el artículo 448 del Código de Enjuiciamiento Criminal. (Estatutos Revisados de 1911, sección 6494.) El caso fué señalado para juicio dentro de los 120 días de radicada la acusación pero fué pospuesto a moción del fiscal. El acusado al principio se opuso a esta moción, pero finalmente se allanó a la suspensión. La moción de archivo y sobreseimiento está fechada septiembre 1, 1932. No tiene fecha de radicación pero aparentemente no fué archivada hasta el siguiente día, cuando el caso había de verse nuevamente y se notificó al fiscal de distrito. Tanto el fiscal como la defensa anunciaron estar listos para juicio y aún entonces el acusado no llamó la atención de la corte respecto a su moción. Fué el fiscal quien mencionó el hecho de que se había radicado una moción de archivo y sobreseimiento y entonces demostró por qué no se había celebrado antes la vista del caso. El juez de distrito no cometió error al declarar sin lugar la moción. Tampoco erró al aplicar la Ley No. 63 de 28 de abril de 1931, o al apreciar la prueba, o al declarar culpable al acusado de una infracción de la sección 4 de la ameritada ley, según alega el apelante en los señalamientos segundo, tercero y cuarto.

La sentencia apelada debe ser confirmada.